DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2021, 10/29/2021, 10/13/2021, and 02/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-19 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a first unit-of-readout setting unit that sets a unit of readout”, “an image output unit that outputs a first image”, “a second unit-of-readout setting unit that sets the unit of readout”, “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. from the first unit-of-readout setting unit, performs a recognition process on the pixel signal for each of the units of readout from the first unit-of-readout setting unit”. The same analysis is applied for claims 17-19.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 is directed an “image program,” which is software per se.  As software per se does not fall into the four categories of statutory subject matter, the claim is directed to non-statutory subject matter.   See MPEP 2106.03 for detail.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”, US 2016/0021302).

Regarding claim 1, Cho discloses an imaging apparatus comprising: 
an imaging unit having a pixel region in which a plurality of pixels is arranged (Cho: see fig. 3 and par. [0070]-[0071], wherein a pixel array 310 having a pixel region in which a plurality of pixels is arranged); 
a readout controller that controls readout of pixel signals from pixels included in the pixel region (Cho: see par. [0072], in which a driving circuit unit 320 that controls readout of pixel signals from pixels included in the pixel region); 
(Cho: see fig. 3 and par. [0075]-[0076], noted that a signal processing unit 340 sets an area of interest as a part of the pixel region, for which the driving circuit unit 320 performs readout of the pixel signal. In light of specification, in par. [0013], a microprocessor controls the readout of pixel data from the sensor unit and outputs pixel data to the recognition processing unit 12. As the claimed “a first unit-of-readout setting unit” was interpreted as a 112(f) limitation, the Examiner is interpreting the “first unit-of-readout setting unit” as the disclosed microprocessor in par. [0013]. Although Cho does not explicitly disclose a microprocessor, a signal processing unit 340 is interpreted by the examiner as a microprocessor as the signal processing unit is integrated on the single chip in par. [0070]. One of ordinary skill in the art would understand that a microprocessor should be included in the chip); 
an image output unit that outputs a first image based on the pixel signal read out from the unit of readout, to a subsequent stage (Cho: see par. [0076], wherein a readout unit 330 outputs a first image based on the pixel signal read out from the area of interest, to a subsequent stage. Using the same analysis above, a readout unit 330 is understood as a microprocessor as in light of specification in par. [0019]); 
a second unit-of-readout setting unit that sets the unit of readout in which the readout controller performs readout of the pixel signal (Cho: see par. [0065], in which a signal processing unit 340 sets a remaining areas other than the area of interest in which the driving circuit unit 320 performs readout of the pixel signal. The same analysis is applied for a signal processing unit 340 which is interpreted by the examiner as a microprocessor for a corresponding structure); and 
(Cho: see fig. 3 and pars. [0056], [0058]-[0059], [0065], [0070], noted that the cognitive circuit unit 350 as a learning machine that learns training data for each of areas of interest as various objects, performs a recognition process on the pixel signal for the area of interest and output a recognition result which is a result of the recognition process. As the claimed “a recognition unit” was interpreted as a 112(f) limitation, the Examiner is interpreting the “recognition unit” as the disclosed learning machine in par. [0019]).

Regarding claim 2, Cho discloses the imaging apparatus according to claim 1, wherein the first unit-of-readout setting unit determines the unit of readout in accordance with the recognition result (Cho: see fig. 3 and pars. [0075]-[0076], in which the signal processing unit 340 determines the area of interest in accordance with the recognition result).

Regarding claim 3, Cho discloses the imaging apparatus according to claim 1, wherein the first unit-of-readout setting unit executes an output of the first image by the image output unit at a timing different from a timing of an output of a second image based on the pixel signal for the recognition unit to perform the recognition process (Cho: see fig. 3 and pars. [0065], [0075]-[0076], wherein the signal processing unit 340 executes an output of the area of interest by the readout unit 330 at a timing different from a timing of an output of remaining area based on the pixel signal for the cognitive circuit unit 350 to perform the recognition process).

Regarding claim 4, Cho discloses the imaging apparatus according to claim 1, wherein the first unit-of-readout setting unit does not set the unit of readout in a region within a frame image in which a specific object has been recognized by the recognition unit (Cho: see fig. 3 and par. [0075], in which the signal processing unit 340 does not set the remaining area in a region within a frame image in which a specific object has been recognized by the cognitive circuit unit 350).

Regarding claim 5, Cho discloses the imaging apparatus according to claim 1, wherein the image output unit masks a region within a frame image in which a specific object has been recognized by the recognition unit (Cho: see fig. 3 and par. [0076], noted that the readout unit just readout the area of interest within a frame image in which a specific object has been recognized by the recognition unit. The examiner broadly interprets that the readout unit masks remaining area not to be readout).

Regarding claim 6, Cho discloses the imaging apparatus according to claim 4, wherein the image output unit masks a region that is read out after the recognition, out of the regions within a frame image in which a specific object has been recognized by the recognition unit (Cho: see fig. 3 and pars. [0065], [0075]-[0076], noted that the readout unit 330 masks a remaining area that is read out after the recognition, out of the regions within a frame image in which a specific object has been recognized by the recognition unit).

Regarding claim 7, Cho discloses the imaging apparatus according to claim 1, wherein the first unit-of-readout setting unit sets the unit of readout in accordance with a detection output of another sensor device (Cho: see par. [0023], wherein the cognitive circuit unit sets the area of interest in accordance with a detection output of a second sensor).

Regarding claim 8, Cho discloses the imaging apparatus according to claim 1, wherein the first unit-of-readout setting unit sets the unit of readout with higher priority to a region within a frame image in which a specific object has been recognized by the recognition unit, compared to another region in the frame image (Cho: see fig. 3 and par. [0065], wherein the signal processing unit 340 may ignore signals from the plurality of sensing elements 111 corresponding to areas other than the area of interest, therefore the signal processing unit 140 sets the area of interest with higher priority to a region within a frame image in which a specific object has been recognized by the cognitive circuit unit 350, compared to another region in the frame image).

Regarding claim 9, Cho discloses the imaging apparatus according to claim 8, wherein the first unit-of-readout setting unit sets the unit of readout to the other region so that readout of the pixel signal is to be performed with resolution lower than resolution for the region within the frame image in which the specific object has been recognized (Cho: see fig. 3 and par. [0065], in which the signal processing unit 340 set the remaining area so that readout of the pixel signal is to be performed with resolution lower than resolution for the region within the frame image in which the specific object has been recognized).
Regarding claim 10, Cho discloses the imaging apparatus according to claim 8, wherein the first unit-of-readout setting unit sets the unit of readout to the other region after completion of (Cho: see fig. 3 and par. [0065], noted that the signal processing unit 340 sets the remaining area after completion of the readout of the region within the frame image in which the specific object has been recognized).

Regarding claim 11, Cho discloses the imaging apparatus according to claim 1, wherein the first unit-of-readout setting unit sets, to the unit of readout, an imaging condition different from an imaging condition set for the unit of readout by the second unit-of-readout setting unit (Cho: see fig. 3 and par. [0065], wherein the signal processing unit sets, to the area of interest, an imaging condition with higher resolution different from an imaging condition with lower resolution for the remaining area by the signal processing unit 340).

Regarding claim 12, Cho discloses the imaging apparatus according to claim 1, further comprising 
a storage controller that controls storage of the pixel signal read out from the unit of readout in the storage unit (Cho: see par. [0077], wherein the I/O unit 390 controls storage of the output image data read out from the readout unit 330 in an information storage device), 
wherein the storage controller controls storage of the pixel signal onto the storage unit based on at least one of the pixel signal (Cho: see par. [0077], in which the I/O unit 390 controls storage of the output image data onto the information storage device based on the pixel signal).

Regarding claim 16, Cho discloses the imaging apparatus according to claim 1, wherein, in a case where a unit of processing of the first image is not in a unit of frame, the image output (Cho: see pars. [0065], [0075]-[0076], wherein the remaining area of the first image is not in the area of interest, the readout unit 330 sequentially outputs the specified object in accordance with the pixel signal read out from the area of interest).

Regarding claims 17-19, claims 17-19 recite the similar subject matter as previously discussed in claim 1. In addition, a program in claim 19 is found in par. [0077] of Cho. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho”, US 2016/0021302) in view of Harris et al (“Harris”, US 2004/0028137).

Regarding claim 14, Cho discloses the imaging apparatus according to claim 12.
Cho does not explicitly disclose that the storage controller stores the pixel signal onto the storage unit in a case where the pixel signal by the unit for the image output unit to output the first image to the subsequent stage is not stored in the storage unit.
On the other hand, Harris teaches that the storage controller stores the pixel signal onto the storage unit in a case where the pixel signal by the unit for the image output unit to output the (Harris: see par. [0002], in which when the motion is detected, the new image data is stored).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Harris with the system/method of primary reference to include storing image data which the storage unit did not have that image data. 
One would have been motivated to store new image data. 

Regarding claim 15, Cho discloses the imaging apparatus according to claim 12.
Cho does not explicitly disclose that the storage controller discards the pixel signal stored in the storage unit in a case where it is determined that there is a change in a scene as an imaging target based on the pixel signal read out by the readout controller.
However, Harris teaches that the storage controller discards the pixel signal stored in the storage unit in a case where it is determined that there is a change in a scene as an imaging target based on the pixel signal read out by the readout controller (Harris: see par. [0002], the images of the fixed scene are discarded until motion is detected, after which, the images are collected and saved).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Harris with the system/method of primary reference to include discarding the pixel signal stored in the storage unit when there is a change in a scene. 
One would have been motivated to discard unnecessary image data to increase the storage space.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697              


/LIN YE/Supervisory Patent Examiner, Art Unit 2697